Per curiam.
Plaintiff, the grantee of a warranty deed to certain property, appeals from a judgment in favor of the defendant, the holder of a later deed to secure debt from the same grantor. Although the security deed was recorded before the warranty deed, the plaintiff contends that he was in possession of the property prior to the execution of the security deed.
The case was tried before the court, which entered findings of fact and conclusions of law. These findings of fact are not clearly erroneous. Code Ann. § 81A-152 (a).

Judgment affirmed.


All the Justices concur.